Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 1, 2014

                                    No. 04-12-00630-CV

  THE HUFF ENERGY FUND, L.P., WRH Energy Partners, L.L.C., William R."Bill" Huff,
      Rick D'Angelo, Ed Dartley, Bryan Bloom, and Riley-Huff Energy Group, LLC,
                                      Appellants

                                              v.

                           LONGVIEW ENERGY COMPANY,
                                    Appellee

                 From the 365th Judicial District Court, Zavala County, Texas
                           Trial Court No. 11-09-12583-ZCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                       ORDER
         Appellant Riley-Huff Energy Group, LLC's unopposed first motion for extension of time
to file reply brief is hereby GRANTED.



                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court